The bill does not show that complainants applied to the liquidator to take any action to right the wrongs complained of and that he had refused to do so. See Blythe v. Enslow,219 Ala. 638, 123 So. 71; Banks vs. Smith (Ala.) 129 So. 93; Ex parte Chetwood, 165 U.S. 443; 41 L. ed. 782. If such application had been made and refused the complainants could then have filed suits to set aside the alleged fraudulent transfer of assets of the bank. Other remedies were also open to them, no doubt, as indicated by the cases cited. But the purpose of this bill is to oust the statutory administration of the bank's affairs by a liquidator appointed according *Page 70 
to law and put a court receiver in charge. I do not think a sufficient showing has been made by the bill to authorize such action by the court, or to give the court jurisdiction for that purpose.
It appears also that the wrongful acts complained of were not done by the present liquidator, but by a predecessor.
See also McDavid vs. Bank of Bay Minette, 193 Ala. 341, 69 So. 452.
WHITFIELD, J., concurs.